Judgment, Supreme Court, New York County (Jill Konviser, J.), rendered May 12, 2010, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 *452NY3d 342, 348-349 [2007]). Defendant asserts that the evidence failed to establish the element of use or threatened use of a dangerous instrument (see Penal Law § 160.15 [3]). Initially, we find no basis for disturbing the jury’s credibility determinations.
A store employee tried to stop defendant from departing with stolen merchandise. Defendant warned the employee not to touch him, pulled out a pair of pliers that he held at his side, and repeated the warning. The jury could have reasonably concluded that defendant thus made an implied threat to use the pliers against the employee (see e.g. People v Boisseau, 33 AD3d 568 [2006], lv denied 8 NY3d 844 [2007]).
Defendant also claims the pliers were not sharp enough to be readily capable of causing serious physical injury under the circumstances of their threatened use (see Penal Law § 10.00 [13]). However, two witnesses described the pliers as “sharp,” and the pliers were received in evidence and shown to the jury.
Defendant’s pro se claims are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits. Concur — Gonzalez, EJ., Tom, Catterson, Renwick and Richter, JJ.